Citation Nr: 1234326	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The DD 214s of record reflect that the Veteran served on active duty from April 1972 to August 1974, and from November 2004 to October 2006.  The DD 214 for his final period of service relates that he had 22 years and 4 months of total prior active duty.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's sleep apnea is related to active duty.  


CONCLUSION OF LAW

Sleep apnea was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his current sleep apnea began during active duty in 2006.  

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for sleep apnea.  

The record contains August 2011 private medical records showing that the Veteran suffers from sleep apnea and uses a CPAP device.  Thus, he has a current disability of sleep apnea.  

A March 2006 polysomnographic report provides a diagnosis of severe positional obstructive sleep apnea/hypopnea.  In April 2006 correspondence, TRIWEST informed the Veteran that it had approved a request from his doctor for a CPAP device and related gear.  Based on the Veteran's DD 214s, this diagnosis of sleep apnea and approval for a CPAP device unmistakably occurred during the Veteran's active duty. 

As the competent medical evidence demonstrates that the Veteran's current sleep apnea began during active duty, service connection for sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is warranted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


